Citation Nr: 1015231	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-07 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation higher than 40 percent for 
service-connected degenerative disc disease of the lumbar 
spine, status post revision lumbar laminectomy with fusion.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1967 to 
September 1971 and August 1972 to July 1990.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The record reflects that the Veteran requested a Travel Board 
hearing before a member of the Board at the RO in his VA Form 
9 filed in November 2009.  However, the Veteran later 
withdrew his request in subsequent correspondence dated April 
2010.  Thus, the Veteran's request for a Travel Board hearing 
is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2009).


FINDING OF FACT

The competent evidence of record shows that the Veteran has 
not demonstrated unfavorable ankylosis of the entire 
thoracolumbar spine or incapacitating episodes having a total 
duration of at least six weeks during a 12-month period 
during the appeal period.


CONCLUSION OF LAW

The criteria for an evaluation higher than 40 percent have 
not been met or approximated for the Veteran's service-
connected degenerative disc disease of the lumbar spine, 
status post revision lumbar laminectomy with fusion.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 
5237-5243 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In March 2005, March 2006, and May 2008 correspondence, the 
RO generally advised the Veteran of what the evidence must 
show to establish entitlement to an increased evaluation for 
his service-connected back disability and described the types 
of lay and medical evidence that the Veteran should submit in 
support of his claim.  The RO also explained what evidence VA 
would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claim.  The VCAA notice 
letters also addressed the elements of degree of disability 
and effective date.  As part of that notice, the RO told the 
Veteran that disability ratings usually range from zero to 
100 percent depending on the disability involved and based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claim by virtue of the aforementioned VCAA notice 
letters.  Those documents informed the Veteran of the 
necessity of providing on his own or with VA assistance 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment.  The letters also notified 
the Veteran that, should an increase in disability be found, 
a disability rating would be determined by applying relevant 
diagnostic code(s) and included examples of pertinent medical 
and lay evidence that the Veteran may submit or ask the 
Secretary to obtain relevant to establishing entitlement to 
increased compensation.  Finally, the RO also provided the 
specific criteria required to establish entitlement to an 
increased rating found in Diagnostic Codes 5003 and 5235 to 
5243.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in April 
2005, February 2007, January 2008, March 2009, and January 
2010; obtained the Veteran's VA and private treatment 
records; and associated the Veteran's service treatment 
records and Social Security Administration records with the 
claims file.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are, collectively, more than adequate, 
as they were predicated on a full reading of the private and 
VA medical records in the Veteran's claims file.  All 
examinations included the Veteran's subjective complaints 
about his disabilities and the objective findings needed to 
rate the disabilities. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).  
The factors involved in evaluating and rating disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2009).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Analysis

This appeal is based on the Veteran's March 2005 claim for an 
increased rating for his service-connected lumbar spine 
disability.  Effective from September 26, 2003, disabilities 
of the thoracolumbar spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  The 
Veteran is currently rated as 40 percent disabled, a rating 
given to veterans with forward flexion of the thoracolumbar 
spine limited to 30 degrees.  

In order to receive the next higher 50 percent disability 
rating, the Veteran must have unfavorable ankylosis of the 
entire thoracolumbar spine.  "Unfavorable ankylosis" is 
defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension."  See id. Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when  there 
is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information).  

Having considered the evidence of record, the Board finds 
that the Veteran is not entitled to an increased evaluation 
for any portion of the appeal period for his service-
connected lumbar spine disability.  In this regard, the Board 
notes that the Veteran's lumbar spine disability manifested 
during the appeal period by subjective complaints of pain, 
stiffness, weakness, difficulty walking, and difficulty 
sitting for extended periods.  However, there is no evidence 
that the Veteran had unfavorable ankylosis of the entire 
thoracolumbar spine or evidence of incapacitating episodes 
prescribed by a doctor having a total duration of at least 
six weeks during a twelve-month period.

In regard to the Veteran's ankylosis, the Board notes that 
the February 2007 and January 2008 compensation and pension 
examiners specifically found a lack of spinal ankylosis.  
Yet, the Veteran's private physician found that the Veteran 
had "degenerative disease progressing to a fusion with 
ankylosis of his back secondary to the fusion."  Then, the 
January 2010 compensation and pension examiner described 
"neutral" ankylosis on part of the thoracolumbar spine but 
no unfavorable ankylosis.  Again, the Board notes that VA 
regulations require unfavorable ankylosis of the entire 
thoracolumbar spine for a veteran to receive a 50 percent 
disability rating.  However, the preponderance of the 
evidence does not demonstrate that the Veteran ever had 
unfavorable ankylosis of the entire thoracolumbar spine, and, 
therefore, he is not entitled to a rating higher than 40 
percent for his service-connected lumbar spine disability.

The Board has also considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 40 percent 
during the appeal period under Diagnostic Code 5243 
pertaining to intervertebral disc syndrome.  However, the 
Board finds that a higher disability rating is not 
warranted.  Although the Veteran has been diagnosed with 
intervertebral disc syndrome, the record only contains 
evidence of the Veteran relating bed rest prescribed by his 
doctor and does not contain any doctors' notes prescribing 
bed rest.  Additionally, the Veteran never described 
requiring at least six weeks of bed rest in a 12-month 
period.  For example, at his April 2005 compensation and 
pension examination, the Veteran stated that he missed three 
days of work in the past year.  Then, the February 2007 
compensation and pension examiner noted that the Veteran 
related incapacitating episodes as often as four times a 
month that lasted for one day and 40 incidents in the past 
year totalling 40 days, or just short of six weeks.  Next, 
the January 2008 compensation and pension examination report 
indicates that the Veteran reported four incapacitating 
episodes with a duration of three days.  Finally, the January 
2010 compensation and pension examiner noted that the Veteran 
did not have any incapacitating episodes of spine disease.  
Thus, in finding that the preponderance of the evidence 
weighs against the Veteran's claim for a higher evaluation 
based on incapacitating episodes due to intervertebral disc 
syndrome, the Board notes that the Veteran has not claimed 
incapacitating episodes having a total duration of at least 
six weeks in a 12-month period, and there is no documentation 
of a doctor prescribing these episodes in the claims file.  

The Board further notes that there is no evidence of record 
that the Veteran's claimed lumbar spine disability warrants a 
higher rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2009).  Any limits on the Veteran's employability 
due to his disability have been contemplated in the currently 
assigned disability rating.  The evidence does not reflect 
that the Veteran's disability has necessitated any frequent 
periods of hospitalization or caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


ORDER

Entitlement to an evaluation higher than 40 percent for 
service-connected degenerative disc disease of the lumbar 
spine, status post revision lumbar laminectomy with fusion is 
denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


